—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered December 22, 1993, convicting him of robbery in the first degree, robbery in the third degree, and grand larceny in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court’s expanded identification charge was imbalanced because, among other things, the charge did not include significant pro-defense factors is unpreserved for appellate review and, in any event, without merit. O’Brien, J. P., Copertino, Santucci and Krausman, JJ., concur.